PD-0124-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 2/2/2015 12:00:00 AM
                                                                  Accepted 2/4/2015 11:52:31 AM
                                                                                   ABEL ACOSTA
                                                                                         CLERK

              IN THE UNITED STATES COURT OF CRIMINAL APPEALS

          "        5™ Courtof Appeals Number 05-14-0002V-CR
               Trial Court: County Court at Law No 2. 002-80051-3031,




                               MELLANNISE HENDERSON


                                    PETITIONER


                                          V.

                             THE STATE OF TEXAS

                                     Petitioner


PETITIONER'S MOTION FOR EXTENSION OF TIME AND
ALTERNATIVE MOTION TO FILE BRIEF OUT OF TIME



                    Law Office of Mellannise Henderson-Love, P.L.L.C.



                                   /s/Mellannise Henderson-Love




            FILED IN
   COURT OF CRIMINALAPPEALS

               February 4, 2015

         ABEL ACOSTA, CLERK




Page 1 of 3
    •fc
s




               COMES NOW Mellannise Henderson, Petitioner herein and files this Motion for Extension

          of Time, and Alternative Motion to File Briefout of Time and will show unto the Court the

          following:

                   On December 2, 2014, the Court of Appeals rendered a decision affirming the Trial

          Court's opinion. Petitioner's deadline to file her Petition for Discretionary Review was January

          16, 2014. Petitioner is seeking a Motionfor Extension of Time, and Alternative Motion to File Brief

          out of Time.

                    By way of background, Petitioner had an unexpected medical procedure in January

          that required her to take two weeks off from work. The two weeks off, required Petitioner to

          play catch up upon her return. Because of the time off from work, Petitioner is seeking

          additional time to file her brief- deeming the Petitioner's brief timely filed on January 31, 2015.

                 This Motion is timely filed within 15 days of the initial brief being due. Moreover,

          Respondent will not be harmed by the filing of this Motion; moreover, this Motion is not

          sought for delay but so that justice may be ultimately served.

                                                    CONCLUSION:


                  Based on the forgoing argument, Petitioner is asking of this Court to GRANT the

           requested Motion, and any and all relief to which she may be legally entitled.




                 Page 2 of3
                                   Law Office of Mellannise Henderson-Love, PLLC


                                         /s/Mellannise Henderson-Love
                                          Attorney for Petitioner
                                           State Bar No. 0079674

                                           Mlove@lovelawtx.com
                                          3102 Maple Avenue, Suite 400
                                          Dallas, Texas 75201
                                          Tel: (214) 638-8777
                                          Fax: (214) 291-5331




                            CERTIFICATE OF SERVICE
    The undersigned Counsel hereby certifies that on January 31, 2015, a true and correct
copy of Petitioner's Motion was served via electronic mail on:

   Collin County District Attorney Gregg Willis,
   2100 Bloomdale, Suite 2400 Counsel for Respondent
   McKinney Texas 75071.


                                                         /s/Mellannise Henderson-Love




      Page 3 of 3